Citation Nr: 0501103	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-27 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased original evaluation for 
residuals of a cold injury, right leg, currently rated as 20 
percent disabling.

2.  Entitlement to an increased original evaluation for 
residuals of a cold injury, left leg, currently rated as 20 
percent disabling.

3.  Entitlement to an increased original evaluation for 
residuals of a cold injury, right arm, currently rated as 20 
percent disabling.

4.  Entitlement to an increased original evaluation for 
residuals of a cold injury, left arm, currently rated as 20 
percent disabling.

5.  Entitlement to service connection for arthritis of the 
low back, to include as secondary to cold injury or secondary 
to residuals of cold injury.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to June 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

The record indicates that the veteran is currently receiving 
treatment at the VA Medical Center (VAMC) in Jackson, 
Mississippi from July 2003 to the present.  The claims folder 
does not contain this evidence.  The RO must contact the VAMC 
in Jackson and obtain all available treatment records dated 
from July 2003 to the present.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington DC for the following action:

1.  The RO should obtain all treatment 
records for the veteran from the VAMC in 
Jackson, Mississippi dated from July 2003 
to the present.  If no records are 
available, the RO should obtain written 
confirmation of that fact.

2.  Following the above, the RO should 
then readjudicate the veteran's claim 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




